DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 36-38 and 40-76 are pending in the instant application; claims 36, 42, 45 and 58-60 are amended; claim 39 is cancelled; claims 75 and 76 are newly presented; claims 36-38 and 40-76 are the subject of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 20, 2020 was filed after the mailing date of the application on August 26, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Examination Considerations
Applicant's Amendments filed June 20, 2020 have been received and entered into the present application. Claims 36-38 and 40-76 are pending and are herein examined on the merits.
Applicant's Arguments, filed June 20, 2020 have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Grounds (Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38 and 40-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 Regarding claim 36 and those that depend therefrom, the phrase, “…such that a statistically significant proportion of a group of test subjects find that any burning side effects associated with…” renders the claim indefinite. Applicant has not provided a scope of what is deemed statistically significant, whether there is a range, a percentage or a set amount of subjects. Furthermore, Applicant does not define what is the comparative proportionality. Thus one cannot determine the metes and bounds of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 76 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 76 depends on claim 36 which requires a range of 10% to 50% of alpha-lipoic acid. Claim 76 requires a weight concentration ratio of 0.05 which equals 5% for the alpha-lipoic acid in salt form. This amount falls outside the range of what is required in the independent claim from which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-38 and 40-76 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2010/0062988 A1; previously cited) in view of Heuer (US 2007/0196442 A1; cited in IDS).

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges that the amended claims are directed to a composition in a form that is patentably distinct from the cited art. Applicant argues that the Office acknowledges that Chen is directed to a chewable dosage form, and 
Applicant’s arguments are found unpersuasive due to arguments being directed to functional descriptive language and not the scope of the structural limitations. Applicant is reminded, that the claims, even as amended, require three structural features: 10% to 50% alpha-lipoic acid, a release limiting matrix, and a physiologically acceptable salt. The prior art of Chen teaches using all three structural components of the claim. Applicant further requires functional descriptive language that is tied to structural components such as the release limiting matrix reducing the rate of release of 
Applicant’s arguments are found unpersuasive and the invention as a whole remains prima facie obvious.

Modified Rejection: (Necessitated by Amendment)
Applicant’s invention, according to claim 36, is directed to a pharmaceutical composition in orally dissolvable tablet form for the claimed intended use, comprising at least 10% to 50% alpha-lipoic acid, a release limiting matrix, and a physiologically acceptable salt; wherein that tablet completely dissolves when administered and held in a mouth; where the release matrix reduces rate of release and the salt increases tolerability of dissolving the tablet in the mouth such that a statistically significant proportion of a group of test subjects find that any burning side effects are not an impediment to daily use.
It is noted, the functional descriptive language of the tablet completely dissolving when actively administered and held in the mouth is not defined by a scope of structure nor a time to dissolve thus rendering a breadth that is encompassed by the prior art using the same structural features of 10% to 50% alpha-lipoic acid, a release limiting matrix, and a physiologically acceptable salt.   
tablet matrix to form a chewable tablet” (p.4, [0066], emphasis added). Chen further teaches that sustained release “…refers to the release of the active ingredient more slowly than that from an immediate release.” (p.6, [0084]); thus Chen’s teaching is reasonably interpreted as a release limiting matrix. Nothing in Chen’s teachings would prevent one from holding the composition in their mouth and letting it dissolve. The Examiner importantly notes that the claims do not specify a dissolve time. Chen explicitly teaches alpha-lipoic acid as an embodiment for an active ingredient (p.3, [0052]). Chen teaches that the formulation allows for any percentage w/w can be formulated for the tablet (p.2, [0034]) and further teaches the active ingredient can range from at least 0.1% to 95% (p.4, [0058]). Chen generally teaches that the active ingredients can have pharmaceutical salts thereof, however, Chen does not explicitly teach a salt that provides for an increase in tolerability.
Heuer teaches an oral formulation of alpha-lipoic acid as a salt for reducing esophageal irritation associated with oral administration (abs). Heuer teaches the use of a trometamol salt and a sodium salt of alpha-lipoic acid (p.2, [0021]). Heuer teaches that both the salt formulations reduce throat irritation compared to the non-salt form (p.4, [0034]). Heuer provides the rational for using a salt formulation for increasing tolerability by reducing the throat irritation.
prima facie obvious to arrive at the instant claim based on the combined teaching of Chen and Heuer.

Applicant’s invention, according to claims 37, 38, 40 and 41, limits claim 36 and requires the concentration of alpha-lipoic acid is at least 15%, at least 20%, between 15% to 50% and between 20% to 40% by weight.
As mentioned supra, Chen teaches a range that encompasses the claimed limitation range, therefore the instant claims remain and the invention as a whole remain prima facie obvious.

Applicant’s invention, according to claims 42-47, limits claim 36 and requires the tablet to comprise an amount of at least 40% by weight of a sugar; further requiring the sugar is a monosaccharide or a disaccharide; further requiring glucose.
Chen explicitly teaches using bulking agents such as powdered sugar (p.5, [0080]), where powdered sugar is a known disaccharide sucrose. Chen further teaches that bulking agents are in varying amounts including at about 50% and higher (p.5, prima facie obvious to arrive at the instantly claimed limitations.

Applicant’s invention, according to claims 48-50, limits claims 36, 42 and 45; requiring alpha-lipoic acid as the primary pharmaceutically active ingredient.
Both Chen and Heuer teach alpha-lipoic acid as the primary pharmaceutically active ingredient thus meeting the claimed limitation. The instant claims are prima facie obvious.

Applicant’s invention, according to claims 51-53, limits claims 36, 42 and 45, requiring the molecule/molecule ration of the alpha-lipoic acid to the salt in the tablet is at least 20%.
The prior art does not explicitly provide a ratio amount, however, the prior art discusses both alpha-lipoic acid and the salt as result effective variables. Based on the guidance of the MPEP 2144.05, for variable that achieve a recognized result, determination of the optimum or workable ranges is characterized as routine experimentation (see In re Antonie). Thus, absent of unexpected results, the claimed amounts of workable ranges is routine and conventional and therefore the claimed limitation is prima facie obvious over the combined art of Chen and Heuer.

claims 54-57, limits claims 36, 51 and 52; requiring the salt is formulated as a separate component from the alpha-lipoic acid.
Chen teaches that the composition can have salts such as calcium phosphate or sodium chloride as bulking agents (p.5, [0080]) and further teaches that compositions may have a second pharmaceutically active ingredient of a salt such as glucosamine hydrochloride or chondroitin sulfate (p.4, [0059]) thus providing a salt that is separate from the primary active ingredient such as alpha-lipoic acid. Chen teaches tablet compositions that meet the claim limitations therefore the instant claim and the invention as a whole remains prima facie obvious.

Applicant’s invention, according to claims 58-60, limits claims 36, 40 and 45; requiring an ionic compound of the alpha-lipoic acid and the salt.
As mentioned supra, Heuer teaches the trometamol salt of alpha-lipoic acid, which is a conjugate salt thus meeting the claim limitation. The instant claims are prima facie obvious.

Applicant’s invention, according to claims 61-66, limits claims 36, 40 and 45; requiring the salt is sodium cation; further requiring the salt is sodium chloride.
As previously mentioned, Heuer teaches the sodium salt of alpha-lipoic acid where Chen teaches that sodium chloride can be a separate agent within the tablet. Thus the claimed limitations are met and the instant claims and the invention as a whole remains prima facie obvious. 

claims 67-72, limits claims 54, 36 and 45; requiring alpha-lipoic acid comprise a mixture of the R and S enantiomer; further requiring the concentration is not 1:1; further requiring a single enantiomer.
The prior art teaches alpha-lipoic acid which is under the presumption of a racemic mixture. Both enantiomers are present therefore selecting one or both renders the claims prima facie obvious. As mentioned above, selecting an amount of a workable range also is prima facie obvious. Therefore the instant claims are prima facie obvious over Chen and Heuer.

Applicant’s invention, according to claims 73 and 74, limits claims 36 and 45; requiring the tablet is formed by a compressing the alpha-lipoic acid and the other tablet ingredients without heating to temperature that causes melting.
It is first noted that this is a product by process claim, where the product is rendered obvious because it provides the same structural features provided in the art. However, Chen teaches compressing the ingredients to form tablets without any heating in all the preparations (see p.17, [0290] for an example). Thus the claim limitation is met and the instant claims remain prima facie obvious over the art of Chen and Heuer.

Applicant’s invention, according to claim 75, limits claim 36 and requires the alpha-lipoic acid of the tablet is primarily oral mucosally absorbed.
For reasons stated for claim 36, where the functional descriptive is inherently disclosed with the claimed structural features the instant claim remains prima facie obvious.

Applicant’s invention, according to claim 76, limits claim 36 and requires the weight concentration ratio of the salt of alpha-lipoic acid in the table is at least 0.05.
It is noted that the ratio at 0.05 is interpreted as equal to 5%. As mentioned above, this is below the required 10% thus falling outside the range. However, Chen teaches the active ingredient can range from at least 0.1% to 95% (p.4, [0058]) thus overlapping the claimed range. The instant claim and the invention as a whole remains prima facie obvious.

Double Patenting - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-38 and 40-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-46 of copending Application No. 16/102,711; claims 1-3, 5, 7-10, 12-24 and 27-35 of copending Application No. 

Response to Applicant’s Arguments:
Applicant traverses rejection and alleges the amended claims are directed to a specific tablet formulation comprising ALA, a release limiting matrix and a salt that reduces the burning effects associated with completely dissolving the tablet in the mouth; arguing that App’ 711 is directed to methods of screening possible ALA tablet formulations without the inclusion of a salt. Applicant argues App’ 444 has the recited claim that is not directed to the specific formulation. Applicant request App’ 667 be held in abeyance.
Applicant’s arguments are found unpersuasive. Regarding App’ 711, the claims ultimately administer an ALA tablet that require the functional descriptive language of being sustained release, orally dissolvable and tolerance in the mouth. While App’ 711 may not recite all the components explicitly, the claims are directed to ALA tablets that function the same, thus being obvious variants. Furthermore, App’ 667 also requires an ALA tablet that provides the same functional descriptive limitations, and further requires the use of overlapping amounts of ALA and the use of a salt in the dependent claims.  Applicant’s arguments are found unpersuasive.
The rejection is maintained. 

Reiterated Rejection:

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629


/TORI STRONG/Examiner, Art Unit 1629